SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterlyreport under Section 13 or 15(d) of the SecuritiesExchange Act of 1934 for the quarterly period ended December 31, 2009 o Transition report under Section 13 or 15(d) of the SecuritiesExchange Act of 1934 for the transition period from to Commission file number: 333-144765 AFFORDABLE GREEN HOMES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 87-0785410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1325 Spruce St, Suite 200 Riverside, CA 92507 (Address of principal executive office) (951) 538-8362 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. The number of outstanding shares of the Registrant's common stock, $0.001 par value, as of December 31, 2009 was 12,925,000. 2 AFFORDABLE GREEN HOMES INTERNATIONAL, INC. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Item 2. Managements Discussion and Analysis of FinancialCondition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 12 PART II: OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Submission of Matters for a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 13 SIGNATURES 13 This Form 10-Q contains forward-looking statements within the meaning of the "safe harbor" provisions under Section 21E of the Securities Exchange Act of 1934. We use forward-looking statements in our description of our plans and objectives for future operations and assumptions underlying these plans and objectives. Forward-looking terminology includes the words "may," "expects," "believes," "anticipates," "intends," "projects," or similar terms, variations of such terms or the negative of such terms. These forward-looking statements are based on management's current expectations and are subject to factors and uncertainties, which could cause actual results to differ materially from those, described in such forward-looking statements. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained in this Form 10-Q to reflect any change in our expectations or any changes in events, conditions or circumstances on which any forward-looking statement is based. Factors, which could cause such results to differ materially from those described in the forward-looking statements, and elsewhere,, are incorporated by reference into this Form 10-Q. The term the "Company" includes Affordable Green Homes International, Inc. 3 PART I: FINANCIAL INFORMATION Item 1. Financial Statements In the opinion of management, the accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company's financial position as of December 31, 2009 and the results of its operations and cash flows for the three months ended December 31, 2009 have been made.Operating results for the three months ended December 31, 2009 are not necessarily indicative of the results that may be expected for the year ended March 31, 2010. AFFORDABLE GREEN HOMES INTERNATIONAL (A Development Stage Company) FINANCIAL STATEMENTS (Unaudited) Quarter Ended December 31, 2009 TABLE OF CONTENTS Page Balance Sheets - March 31, 2009 and December 31, 2009 (Unaudited) 5 Statements of Operations (Unaudited) - Three and Nine Months Ended December 31, 2009 and 2008 and the Period from October 10, 2006 (Inception) to December 31, 2009 6 Statements of Cash Flows (Unaudited) - Nine Months Ended December 31, 2009 and 2008 and the Period from October 10, 2006 (Inception) to December 31, 2009 7 Notes to Financial Statements
